Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The recitations of the specific features of a deployable applique assembly for a motor vehicle in claims 1 and 16 including especially the construction of a vortex member having an inner face and an outer face with at least one fin extending outwardly from said outer face, said vortex member being moveable from a retracted, stowed position beneath said panel to an outwardly visibly deployed position concurrently with the movement of said panel from the stowed position to said deployed position via said actuator selectively pivoting said drive link is not taught nor is fairly nor is fairly suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LORI LYJAK
Primary Examiner
Art Unit 3612








1. (Currently Amended) A deployable applique assembly for a motor vehicle, comprising:

a housing having a wall with an external surface and at least one through opening extending through said wall;

a panel configured to overlie at least a portion of said external surface of said wall when in a stowed position;

a drive link extending through said at least one through opening and having a first end operatively coupled to [[said]] an inner surface of said panel and a second end; [[and]]

an actuator within said housing and connected to said second end of said drive link, said actuator selectively moves said drive link within said through opening to 

a vortex member having an inner face and an outer face with at least one fin extending outwardly from said outer face, said vortex member being moveable from a retracted, stowed position beneath said panel to an outwardly visibly deployed position concurrently with the movement of said panel from the stowed position to said deployed position via said actuator selectively pivoting said drive link. Application No. 16/766,861 Page 2

2. (Cancelled)

3. (Currently Amended) The deployable applique assembly claim [[2]] 1, wherein said vortex member includes a plurality of said at least one fin.

4. (Original) The deployable applique assembly claim 3, wherein said housing has a plurality of said at least one through opening, wherein each of said fins extends through a separate one of said through openings.

5. (Original) The deployable applique assembly of claim 4, wherein said drive link extends through a separate one of said through openings from said fins.



7. (Original) The deployable applique assembly of claim 6, wherein said driven link has an elongate slot, and further including a pin extending in fixed relation from said vortex member into sliding receipt within said slot.

8. (Original) The deployable applique assembly of claim 1, wherein said second end of said drive link is operatively coupled to said housing, and Application No. 16/766,861 Page 3

further including a stabilizer link having a first end operatively coupled to said inner surface of said panel and a second end operatively coupled to said housing, said drive link and said stabilizer link forming a four-bar link with said panel and said housing.

9. (Original) The deployable applique assembly of claim 8, wherein said drive link is substantially straight and said stabilizer link is generally L- shaped.

10. (Currently Amended) The deployable applique assembly of claim 1, wherein said external surface of said housing has a recessed pocket bounded by an outer 

11. (Original) The deployable applique assembly of claim 1, wherein said actuator includes an electric motor operably coupled to said second end of said drive link via a flexible drive member.

12. (Original) The deployable applique assembly of claim 11, wherein said electric motor is configured in operable communication with an electronic control unit, said electronic control unit being configured to indicate when to selectively actuate said electric motor to drive said panel between said stowed and deployed positions.

Application No. 16/766,861 Page 4

13. (Original) The deployable applique assembly of claim 12, wherein said electronic control unit is in communication with a sensor, said sensor being configured to indicate to said electronic control unit when to actuate said electric motor.



15. (Currently Amended) The deployable applique assembly of claim [[15]] 14, wherein said panel is configured to be generally flush with the body panel of the motor vehicle when the panel is in the in its deployed position.

16. (Currently Amended) A deployable applique assembly for a motor vehicle, comprising:

a housing having a wall with an external surface and an opposite internal surface with at least one through opening extending through said wall:

a panel having an outer surface and an inner surface, said inner surface being configured to overlie at least a portion of said external surface of said wall when in Application No. 16/766,861 Page 5



a drive link extending through said at least one through opening and having a first end operatively coupled to said inner surface of said panel and a second end; [[and]]

an actuator operably coupled with said second end of said drive link, said actuator being operable to selectively pivot said drive link within said through opening to move said panel between said stowed position and a deployed position spaced from said stowed position, and

a vortex member having an inner face and an outer face with at least one fin

extending outwardly from said outer face, said vortex member being moveable from a retracted, stowed position beneath said panel to an outwardly visibly deployed position concurrently with the movement of said panel from the stowed position to the deployed position via said actuator selectively pivoting said drive link.

17. (Cancelled)



19. (Original) The deployable applique assembly claim 18, wherein said housing has a plurality of said at least one through opening, wherein each of said fins extends through a separate one of said through openings.

Application No. 16/766,861 Page 6

20. (Original) The deployable applique assembly of claim 19, wherein said drive link extends through a separate one of said through openings from said fins.

21. (Currently Amended) The deployable applique assembly of claim 16 [[17]], further including a driven link connected to the vortex member, wherein the driven link is driven by movement of the drive link.

22. (Original) The deployable applique assembly of claim 21, wherein said driven link has an elongate slot, and further including a pin extending in fixed relation from said vortex member into sliding receipt within said slot.

23. (Original) The deployable applique assembly of claim 16, wherein said second end of said drive link is operatively coupled to said housing, and further 

24. (Original) The deployable applique assembly of claim 23, wherein said drive link is substantially straight and said stabilizer link is generally L- shaped.

Application No. 16/766,861 Page 7

25. (Original) The deployable applique assembly of claim 16, wherein said external surface of said housing has a recessed pocket bounded by an outer periphery, said panel being configured for receipt in said recessed pocket with said outer surface of said panel being generally flush with said outer periphery while said panel is in said stowed position.

26. (Original) The deployable applique assembly of claim 16, wherein said actuator includes an electric motor operably coupled to said second end of said drive link via a flexible drive member.

27. (Currently Amended) The deployable applique assembly of claim 26, wherein said electric motor is configured in operable communication with an electronic 

28. (Original) The deployable applique assembly of claim 27, wherein said electronic control unit is in operable communication with a sensor, said sensor being configured to indicate to said electronic control unit when to actuate said electric motor.

29. (Currently Amended) The deployable applique assembly of claim 16, wherein said panel is configured to be generally flush with the body panel of Application No. 16/766,861 Page 8

the motor vehicle and with a rear surface of the motor vehicle when the panel is in the +A #ts stowed position and the panel extends to extend rearwardly of the rear surface of the motor vehicle when the panel is in the in its deployed position.

30. (Currently Amended) The deployable applique assembly of claim [[80]] 29, wherein said panel is configured to be generally flush with the body panel of the motor vehicle when the panel is in the deployed in its deployed position. Application No. 16/766,861 Page 9